Citation Nr: 0327456	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  97-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from July 1972 to December 
1974.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which continued a 10 
percent evaluation for service-connected hemorrhoids.  The 
Board affirmed the RO determination in an October 1999 
decision.

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court).  In February 2001, the VA filed an unopposed Motion 
for Remand and to Stay Proceedings.  By Order dated February 
27, 2001, the Court vacated the Board's October 1999 
decision, and remanded the case pursuant to 38 U.S.C.A. § 
7252(a).

Pursuant to the Court remand, in October 2001, the Board 
remanded the case to the RO for additional development.  The 
RO completed the additional development and returned the case 
to the Board for further appellate review in August 2003.


FINDINGS OF FACT

1.  The appellant's hemorrhoidal disorder currently manifests 
with rectal bleeding, a thrombosed hemorrhoid with drainage, 
and a tender anal canal.

2.  Persistent bleeding with secondary anemia or fissures 
have not been clinically established.




CONCLUSION OF LAW

The requirements for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic 
Code (DC) 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The appellant was informed of the enactment of the 
VCAA via the October 2001 Board remand.  Further, in an April 
2003 letter, the RO informed the appellant of the provisions 
of the VCAA and VA's obligations thereunder, to include VA's 
duty to assist him with the development of his claim.  The 
letter informed the appellant of the evidence needed to 
substantiate his claim and how VA would assist him.  As for 
who would obtain what evidence, the letter advised the 
appellant that the RO would obtain any and all evidence for 
which he identified the person or entity who possessed it.  
VA Forms 21-4142 were provided for his signature and return 
to authorize the RO to obtain the evidence.  The letter also 
instructed him to send any evidence in his possession which 
was not already part of his case file.  Therefore, the Board 
finds that VA has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO, via a November 2001 
letter, informed the appellant that his case had been 
remanded and asked him to identity sources of records related 
to his claim, and scheduled a medical examination for the 
appellant in May 2002.  The RO also contacted the persons 
identified by the appellant and obtained the treatment 
records in their possession.  All records generated or 
obtained have been associated with the case file.  In a 
December 2002 letter, the RO informed the appellant that a 
source of treatment records had not yet responded to the RO's 
September 2002 request for records on behalf of the 
appellant, and also sent a December 2002 follow-up request to 
the source.  In a July 2003 letter, the RO provided the 
appellant a detailed account and listing of all which was 
done on his appeal and the specific evidence which was 
evaluated in reviewing his claim.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

Historically, the appellant was granted service connection 
for his hemorrhoids in June 1986, and he received a 
noncompensable rating.  A March 1992 rating decision awarded 
the appellant a compensable rating of 10 percent.  That 
decision became final without any appeal action by the 
appellant.  In August 1997, the appellant submitted his 
current application for an increased evaluation.  In his 
application, the appellant stated his condition was worse and 
provided private treatment records to support his 
application.

An April 1995 private report of operation by MB, M.D., 
reflects that Dr. B performed a full colonoscopy with 
polypectomy.  The report reflects that the appellant reported 
intermittent bright red blood in his stool, which he 
attributed to hemorrhoids.  Dr. B's examination revealed no 
significant hemorrhoid or inflammation but only one small 
tag.  Digital examination was unremarkable.  In light of the 
report of recurrent blood, he scheduled a colonoscopy.  The 
colonoscopy revealed a polyp about 20 cm from the anal verge.  
The polyp was removed.  Dr. B's post-operative diagnosis was 
sessile polyp, 20 cm from anal verge.

Treatment notes of JVM, M.D., dated from February 1996 to 
August 1997 reflect an August 1997 entry of a right external 
hemorrhoid of the rectum.

A July 1997 entry of the available medical records reflects 
that the appellant presented with a complaint of hemorrhoidal 
problems of one week's duration, and he reported bleeding on 
the prior evening.  Assessment was a possible external 
hemorrhoid.  An August 1997 treatment note by the appellant's 
private provider reflects that the appellant presented with a 
complaint of recurrent hemorrhoids with bleeding.  The 
provider's prognosis was hemorrhoids, recurrent.

An October 1997 medical examination report reflects that the 
appellant reported blood in the commode at least once a week 
and much more often on the tissue paper.  Physical 
examination revealed prolapsing hemorrhoids about 2 cm in 
size, which were not bleeding at the time of the examination.  
Soiling, incontinence and diarrhea, anemia, and fecal 
leakage, were assessed as negative.  The examiner rendered a 
diagnosis of hemorrhoids with prolapsing hemorrhoid that 
occasionally bleeds.

At a February 1998 RO personal hearing, the appellant 
testified that he experiences weekly bleeding with his stools 
on average of every other day.  He related that he stopped 
wearing white underwear because of the bleeding.  He agreed 
with the hearing officer that a tag could be the source of 
the bleeding.  Transcript, pp. 2-4.

A February 1998 letter from Dr. M. states that he has treated 
the appellant for hemorrhoidal bleeding for over a year.  An 
attached January 1998 treatment note reflects the appellant 
presented with episodic hemorrhoidal bleeding and that 
steroids have helped.  His impression was occiput anterior 
hemorrhoids, and he prescribed suppositories.

The appellant was examined by a VA examiner in March 1998.  
The report reflects that the appellant reported blood every 
second or third day, mainly on the tissue paper or in the end 
of the stool.  Very seldom was blood observed dripping in the 
commode.  Physical examination revealed a normal rectum and 
anus, except for partially thrombosed hemorrhoids, about 1.5 
cm, at about 3 o'clock in the anus.  The examiner did not 
observe any evidence of bleeding, fecal leakage, or 
involuntary bowel movements.  There were no fissures, no 
anemia, and no colostomy.  The examiner noted that there was 
good degree of sphincter control and the bleeding from 
hemorrhoids was minor, every two to three days, and a minimum 
amount of blood.  The report reflects the diagnosis as 
hemorrhoids.

In a May 1998 statement, the appellant took exception to the 
March 1998 examination results.  He stated that he has 
persistent bleeding, as evidenced by the blood on tissue 
paper, and he does have fissures.  He attached a copy of Dr. 
M's February 1998 statement set forth above.  The appellant's 
May 1998 statements essentially are the same as those on his 
December 1997 substantive appeal.

An October 1998 VA treatment note reflects the appellant 
presented with a request for medication for hemorrhoids and 
that his rectum was positive for external hemorrhoids.

A January 2000 VA treatment note reflects the appellant 
reported occasional problems with hemorrhoids.

Dr. M performed a colonoscopy on the appellant in February 
2000.  The preoperative diagnosis was colonic polyps.  The 
procedure revealed a sessile based polyp, no larger than 8 
mm, in the sigmoid colon 20 cm from the anus.  It was removed 
in piecemeal fashion with hot biopsy forceps.  No other 
lesions were noted.

In February 2001, Dr. M performed another colonoscopy on the 
appellant.  Dr. M's pre-procedure diagnosis was hematochezia.  
His digital examination of the appellant did not reveal any 
abnormalities other than a mild enlargement of the prostate.  
During the colonoscopy, Dr. M did not observe any polyps, 
masses, extrinsic compression, or bleeding sites.  He 
observed the rectum to be remarkable for internal 
hemorrhoids, but none were grossly inflamed or bleeding at 
the time of the procedure.  Dr. M's post-procedure diagnosis 
was internal hemorrhoids.  Following this procedure, for 
purposes of the appellant's receiving leave, Dr. M described 
the general condition for which he was treating the appellant 
as rectal bleeding.

A July 2001 entry in the available records reflects the 
appellant presented for hemorrhoidal bleeding.  Observation 
of the rectum revealed a large, floppy external hemorrhoid at 
3 o'clock, with no signs of blood at that time.  Assessment 
was external hemorrhoids, recent hemorrhage.  He was profiled 
for 21 days of light duty.  Another July entry in the records 
reflects the appellant presented for hemorrhoidal bleeding 
for the prior 24 hours.  Physical examination revealed a 
moderately large external hemorrhoid, which was not bleeding 
at the time of the examination.  Assessment was external 
hemorrhoid.  He was prescribed a stool softener.

A May 2002 VA examination report reflects that the appellant 
reported rectal bleeding at the time of the examination, and 
reported some trouble with constipation, for which he 
apparently used metamucil or a similar preparation.  He also 
reported occasional pain severe enough to render him unable 
to work.  Physical examination revealed fresh blood around 
the perianal area.  On the right of the anal canal appeared 
to be a hemorrhoid which appeared to have a hole in it of 
about 1 mm.  The anal canal was tender to the examining 
finger.  The report reflects the diagnostic impression as 
hemorrhoids, probably thrombosed with drainage and a long 
history of hemorrhoidal bleeding.

A July 2002 VA treatment note reflects that the appellant 
presented with a complaint of mild occasional bleeding and 
irritation at the site of his hemorrhoids for the prior two 
or three days.  Physical examination did not reveal any 
lesions.  A .5 cm external prolapsing hemorrhoid was observed 
at the 6 o'clock position, without any evidence of bleeding.  
Small insignificant tags also were noted.  He was prescribed 
suppositories.

A July 2002 addendum to the May 2002 medical examination 
report reflects that the appellant is not anemic and that no 
fissures were observed during the examination.

In a January 2003 letter, Dr. M relates that the appellant 
manifests chronic hemorrhoidal bleeding, and that the 
appellant has had multiple colonoscopies.  An August 2003 
letter was received from Dr. M.  It confirms treatment for 
internal and external hemorrhoids as a recurrent problem.  
This is essentially confirms evidence already on file.  As 
such, although submitted without a waiver of RO 
consideration, it does not provide evidence significantly 
different from that already on file.  Thus, the Board can 
proceed with this review without prejudice to the veteran.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The Board finds that the appellant is fairly, reasonably, and 
appropriately evaluated at 10 percent for his hemorrhoids.  
The appellant's hemorrhoids are rated under DC 7336.  
38 C.F.R. § 4.114 (2002).  External or internal hemorrhoids, 
which are large or thrombotic, irreducible, with excessive 
redundant tissue, and which evidence frequent recurrence, are 
evaluated at 10 percent.  Although the appellant does not 
manifest all of these symptoms, his disability picture does 
more nearly approximate the criteria for the 10 percent 
evaluation than a noncompensable evaluation.  38 C.F.R. 
§ 4.7.

A higher evaluation of 20 percent is not warranted, as the 
appellant's disability picture does not more nearly 
approximate the criteria, which are persistent bleeding with 
either secondary anemia or fissures.  The Board notes the 
appellant's testimony that he observes blood on the toilet 
tissue almost daily.  However, the several medical 
examinations which the appellant has undergone have not noted 
or diagnosed persistent bleeding.  A number of the entries in 
his medical records reflect that there were no signs of 
bleeding at the time of the examination.  Further, the Board 
notes that the several colonoscopies performed by Dr. M noted 
and removed polyps but did not note hemorrhoidal bleeding.

Although the appellant avers that he in fact has fissures, 
the appellant possesses neither the necessary training to 
make that determination nor has he been in a position to 
perform an examination to make that determination.  Further, 
none of the medical examinations have revealed any fissures.  
Finally, laboratory reports compiled with the appellant's 
medical examinations reflect that he is not anemic.

The Board notes that the appellant's symptomatology is 
recurrent, but the 10 percent evaluation compensates him for 
the recurrent symptomatology, including the bleeding.  
Therefore, the preponderance of the evidence is against the 
granting of an increased rating.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).
 

ORDER

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

